Citation Nr: 0113451	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  00-15 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
arteriosclerotic heart disease with acute myocardial 
infarction.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from June 1955 to July 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal, in part, from a February 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico, which denied 
entitlement to service connection for arteriosclerotic heart 
disease with acute myocardial infarction.  The matter also 
comes from an April 2000 rating decision which denied 
entitlement to service connection for high blood pressure.

Although the RO appears to have framed the issue of 
entitlement to service connection for arteriosclerotic heart 
disease with acute myocardial infarction as one of an 
original claim for service connection, review of the claims 
file shows that entitlement to service connection for 
arteriosclerotic heart disease was previously denied by the 
Portland, Oregon, RO in June 1977.  The Portland, Oregon, RO 
notified the appellant of that decision, he did not initiate 
an appeal within the period required by law, and the decision 
became final.  38 U.S.C.A. § 7105.  The submission of new and 
material evidence by a VA claimant to reopen a previously 
denied claim is a jurisdictional prerequisite to the 
reexamination of the appellant's claim by VA and the Board.  
The Board is obligated by law to conduct a de novo review of 
this issue.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  Accordingly, the Board has 
recharacterized the issue on appeal as whether new and 
material evidence has been submitted that is sufficient to 
warrant the reopening of the claim.

The Board notes that the veteran's request to reopen his 
claim of entitlement to service connection for heart problems 
was received at the RO in June 1999 and his claim of 
entitlement to service connection for high blood pressure was 
received at the RO in January 2000.  By a February 2000 
rating decision, the RO denied service connection for 
arteriosclerotic heart disease with acute myocardial 
infarction.  The veteran submitted his notice of disagreement 
with respect to the February 2000 rating decision in April 
2000.  Subsequently, the RO denied service connection for 
high blood pressure.  In May 2000, the veteran was provided 
with a Statement of the Case which characterized the issue as 
service connection for arteriosclerotic heart disease with 
acute myocardial infarction, to include hypertension.  The 
veteran's July 2000 VA Form 9, Appeal to Board of Veterans' 
Appeals, does not address the hypertension claim; however, 
the August 2000 VA Form 646, Statement of Accredited 
Representation in Appealed Case, submitted by the veteran's 
representative includes the issue of hypertension.  

Accordingly, inasmuch as the claim for service connection for 
arteriosclerotic heart disease with acute myocardial 
infarction has been previously and finally denied and the 
issue of entitlement to service connection for hypertension 
is an original claim, the issues on appeal have been 
rephrased, as noted on the title page.  


REMAND

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim and redefines the 
obligations of VA with respect to the duty to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The law now provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

As noted above, a review of the claims file reveals that the 
veteran's claim for arteriosclerotic heart disease with acute 
myocardial infarction was previously denied by the Portland, 
Oregon RO in June 1977.  The veteran was notified of this 
determination, he did not submit and appeal, and the decision 
became final.  The record further reflects that in its 
February 2000 rating decision, the RO denied service 
connection for the disorder in question as an original claim.

In general, prior, unappealed RO decisions are final and may 
not be reopened absent the submission of new and material 
evidence warranting revision of the previous decision.  38 
U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.156(a), 3.160(d), 20.200, 20.302 (2000).  Where a final 
RO decision existed on a claim, that claim may not be 
thereafter reopened and allowed, and a claim based upon the 
same factual basis may not be considered by the Board.  38 
U.S.C.A
§ 7104(b) (West 1991). 

The Federal Circuit has specifically held that the Board may 
not consider a previously and finally disallowed claim unless 
new and material evidence is presented, and that before the 
Board may reopen such a claim, it must so find.  See Barnett 
v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  Similarly, 
in Butler v. Brown, 9 Vet. App. 167 (1996), the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the determination of whether new and material evidence has 
been presented is a mandatory jurisdictional requirement 
under 38 U.S.C.A. § 5108 that must be decided prior to 
addressing the merits of the claim.  The exception is that if 
new and material evidence is presented or secured with 
respect to the claim, the Secretary shall reopen the claim 
and review the former disposition.  See 38 U.S.C. §§ 5108, 
7104 (West 1991).

The RO and the appellant are advised that the recently 
enacted Veterans Claims Assistance Act of 2000 specifically 
provides that nothing in the act shall be construed to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured as described in 38 U.S.C.A § 
5108.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) [to be 
codified at 38 U.S.C.A. § 5103A(f)].

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In its February 2000 decision 
denying service connection for arteriosclerotic heart disease 
with acute myocardial infarction, the RO did not address the 
matters of finality of the June 1977 rating decision and 
whether new and material evidence sufficient to reopen the 
veteran's claim had been submitted.  Moreover, the appellant 
was not apprised of the relevant law and regulations 
pertaining thereto.

The RO has not addressed the predicate issue of whether new 
and material evidence has been submitted in this matter.  The 
appellant has not been apprised of the requirement to submit 
new and material evidence to reopen his claim.  Accordingly, 
this matter must be remanded to advise the appellant of the 
applicable law under 38 U.S.C.A. §§ 5108, 7105(c) and 38 
C.F.R. § 3.156(a).  The issue, which has been recharacterized 
by the Board on the first page of this remand, must be 
adjudicated by the RO.

Further, while the issue of hypertension was included in the 
May 2000 Statement of the Case, the veteran had not submitted 
a notice of disagreement with respect to that issue at that 
time.  However, inasmuch as the Board construes the August 
2000 VA Form 646 as a timely notice of disagreement from the 
April 2000 rating decision denying service connection for 
high blood pressure, the Board's jurisdiction has been 
triggered.  In this regard, the Court has held that where the 
Board finds that a notice of disagreement has been submitted 
from a matter which has not been addressed in a statement of 
the case, the issue should be remanded to the RO for 
appropriate action.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Additionally, the medical evidence in this case includes 
service medical records which show that the veteran was found 
to have a systolic murmur upon his January 1975 retirement 
physical examination.  The examiner noted that EKG 
(electrocardiogram) showed frequent PVC's which were not seen 
on EKG in 1972. No complaints of, treatment for, or diagnosis 
of hypertension is shown during service.

Post-service private treatment records show that, in March 
1977, the veteran was diagnosed with arteriosclerotic heart 
disease with acute inferior myocardial infarction.  The March 
1977 hospitalization report notes that the veteran's blood 
pressure was mildly elevated and "will be attempted to 
control better."  A May 1977 report of private coronary 
angiography included a finding of three-vessel coronary 
artery disease.  A September 1994 private treatment report 
notes that the veteran had a history of hypertension.  

In his January 2000 VA Form 21-4138, Statement in Support of 
Claim, the veteran claimed that he had been experiencing high 
blood pressure since his 1977 "massive heart attack."

Reports of VA examinations, dated in April 2000, for 
unrelated disorders note that the veteran's medical history 
included hypertension.

The VCAA provides that VA's duty to assist includes obtaining 
a medical opinion where the evidence of record (lay or 
medical) includes competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  VCAA, 
§ 3(a), (to be codified at 38 U.S.C.A. § 5103A(d)).  Such is 
the case at hand.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of medical care as 
to the matters on appeal since service 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.

2.  The veteran should be afforded a VA 
examination by the appropriate specialist 
to determine the nature and etiology of 
his claimed hypertension.  All indicated 
tests should be accomplished and all 
clinical findings and subjective 
complaints should be reported in detail.  
In conducting the examination, the 
examiner should specifically describe any 
objective findings and subjective 
complaints.  The examiner should express 
an opinion as to any relationship between 
hypertension and the blood pressure 
findings noted inservice.  If 
hypertension is not found to exist during 
active duty, the examiner should 
determine whether hypertension became 
manifest within one year of the date of 
his discharge in July 1975.  The examiner 
should present all findings and opinions 
and the reasons therefor, in a clear, 
comprehensive and legible manner on the 
examination report.  The veteran's claims 
folder and a separate copy of this remand 
should be made available to the examiner, 
the receipt of which should be 
acknowledged in the examination report.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

4.  Following completion of the above 
development, the RO should readjudicate 
the issue of entitlement to service 
connection for hypertension.  In the 
event that the issue is not granted, the 
veteran and his representative should be 
provided with a Statement of the Case and 
afforded a reasonable opportunity to 
respond thereto.  The veteran should be 
apprised of his right to submit a 
substantive appeal and to have his claim 
reviewed by the Board.

5.  In reference to the claim of whether 
new and material evidence has been 
submitted to reopen the claim of 
entitlement to service connection for 
arteriosclerotic heart disease with acute 
myocardial infarction, the veteran and 
his representative should be provided a 
Supplemental Statement of the Case.  The 
Supplemental Statement of the must advise 
the appellant of the provisions of 38 
U.S.C.A. § 5108 (West 1991) and 38 C.F.R. 
§ 3.156(a) (2000).  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for an examination may 
adversely affect the claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


